Case 9:19-cv-80506-RLR Document 4 Entered on FLSD Docket 04/12/2019 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 9:19-CV-80506-ROSENBERG/REINHART

 JEFF GREENE CAMPAIGN,

       Plaintiff,

 v.

 COUNTERPOINT MESSAGING, LLC,

    Defendant.
  ____________________________/

                        NOTICE OF COURT PRACTICE IN REMOVAL CASES

            THIS CAUSE came before the Court upon a sua sponte review of the record. Counsel

 for the non-removing party must file a motion to remand the case on the basis of any defect other

 than lack of subject matter jurisdiction1 within thirty (30) days after the filing of the notice of

 removal under 28 U.S.C. § 1446(b).

            Counsel for the removing party is directed to file and serve a Removal Status Report no

 later than seven days from the date of rendition of this Order. Failure to file a timely Removal

 Status Report shall be grounds for remand. In addition to the Removal Status Report, counsel for

 the removing party must file copies of all records and proceedings in the state court proceedings

 by the aforementioned date.

            The Removal Status Report shall contain the following:

            (1) A plain statement of the nature of the claim and any counterclaim, cross-claim or

            third-party claim made in state or federal court, including the amount of damages claimed

            and any other relief sought.



 1
     The issue of lack of subject matter jurisdiction may be raised at any time. See 28 U.S.C. § 1447(c).
Case 9:19-cv-80506-RLR Document 4 Entered on FLSD Docket 04/12/2019 Page 2 of 2



            (2) A plain statement of the grounds for removal and a listing of all parties to the action,

            including parties to any third-party claim.

            (3) A list of all pending motions.

            (4) A brief statement by each Defendant explaining whether or not each has joined in or

            consented to the notice of removal.

            (5) A statement regarding whether the Defendant(s) have removed the action within thirty

            (30) days after the receipt by the Defendant(s), through service or otherwise, of a copy of

            the initial pleading setting forth the claim for relief upon which the action or proceeding

            is based, or within thirty (30) days after service of summons upon the Defendant(s), if

            such initial pleading has then been filed in court and is not required to be served on the

            Defendant(s) in the action.

            If the removing party has provided some or all of the information requested above,

 briefly summarize the information requested and direct the Court to the location of the

 information in the record. Failure of the removing party or parties to timely provide in the

 Removal Status Report the information requested above, or information required pursuant to

 28 U.S.C. § 1446(a), may result in remand of the action.

            Counsel for the removing party shall provide copies of this Notice to all concerned

 parties.

            DONE AND ORDERED in Chambers at West Palm Beach, Florida this 12th day of

 April, 2019.



                                                          ____________________________________
                                                          ROBIN L. ROSENBERG
                                                          UNITED STATES DISTRICT JUDGE
 Copies furnished to all counsel of record.
